Case 1:20-cv-21254-BB Document 47-3 Entered on FLSD Docket 07/02/2021 Page 1 of 7




                     EXHIBIT 2
Case 1:20-cv-21254-BB Document 47-3 Entered on FLSD Docket 07/02/2021 Page 2 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 1:20-CV-21254-BLOOM/LOUIS

   SECURITIES AND EXCHANGE
   COMMISSION,

                                  Plaintiff,

   v.

   JUSTIN W. KEENER D/B/A JMJ FINANCIAL,

                                  Defendant.


           DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

           Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendant Justin W. Keener

  d/b/a JMJ Financial (“Defendant”), by and through undersigned counsel, request that Plaintiff,

  the U.S. Securities and Exchange Commission (“SEC”), produce the documents described

  below, in accordance with the Federal Rules of Civil Procedure and the Local Rules of this

  Court.

                                      I.       INSTRUCTIONS

           1. Documents shall be produced at the offices of Buckley LLP (“Buckley”),

  Washington, D.C., or at such other location as the parties may agree, on or before 30 days from

  service of this request.

           2. Documents shall be produced as they are kept in the ordinary course of business or

  be organized and labeled to correspond with the categories in this request.

           3. Documents held by the SEC in electronic form shall be produced in the same form.




                                                  1
Case 1:20-cv-21254-BB Document 47-3 Entered on FLSD Docket 07/02/2021 Page 3 of 7




  Documents in paper format may be produced either by sending the originals or by scanning the

  hard copies and producing the scans electronically.

         4. Documents should be labeled with sequential numbering (bates-stamped).

         5. Documents produced in electronic format shall be produced in compliance with the

  Data Delivery Standards from the SEC’s original Subpoena in the JMJ Financial Investigation,

  dated May 7, 2018.

         6. This request covers all documents in the possession of, or subject to the custody or

  control of Plaintiff, its agents or employees or persons acting on its behalf, including its attorneys

  and accountants.

         7. This request calls for production of all original documents and all copies and drafts of

  the same.

         8. If asserting an objection to the production of a document based on a claim of

  privilege, that party shall provide a privilege log of the documents to which the objection is

  made, setting forth with respect to each document the information required by Local Rule

  26.1(e)(2)(B)-(C).

         9.      For each document responsive to these requests that is known to have existed but

  cannot be located, or has been destroyed or discarded, provide the identity of the author(s), the

  date and recipient(s), and summarize its contents.

         10. Each document request herein is continuing in nature so as to require you to

  submit supplementary responses if additional documents are found.




                                                    2
Case 1:20-cv-21254-BB Document 47-3 Entered on FLSD Docket 07/02/2021 Page 4 of 7




                                        II.     DEFINITIONS

          1.   “All” means “any and all”; “any” means “any and all.”

          2. “And” and “or” each encompass both “and” and “or.” Both terms should be construed

  disjunctively and conjunctively, as necessary, to bring within the scope of these requests all

  documents that might otherwise be construed as falling outside their scope.

          3. “Including” means “including, but not limited to.”

          4. “Concerning” means constituting, evidencing, reflecting, describing, effecting,

  memorializing, summarizing, containing, reflecting, relating to, referring to, pertaining to, or

  being about, either directly or indirectly, or in any way logically or factually connected with the

  specified subject matter. Any request for documents “concerning” any subject matter includes a

  request for documents reflecting communications about that subject matter.

          5. “Person” is defined as any natural person or any business, legal or governmental

  entity or association, including any such entity or association’s subsidiaries and affiliates, as well

  as anyone acting on behalf of, at the direction of, or under the control of the entity or association

  or its subsidiaries or affiliates.

          6. “Communication” or “correspondence” means the transmittal of any information in

  any manner, including any oral, written, or electronic correspondence and evidence thereof, no

  matter how that correspondence or evidence is stored, memorialized, or fixed. It also includes

  any letters, emails, messages, transcripts, records of statements, summaries, memoranda,

  reviews, reports, notes, logs, records, journals, minutes, or outlines concerning the transmittal of

  information.

          7. “Document” is used in its broadest sense and is meant to include all items referred to




                                                    3
Case 1:20-cv-21254-BB Document 47-3 Entered on FLSD Docket 07/02/2021 Page 5 of 7




  and included within the scope of Federal Rule of Civil Procedure 34. The term “document”

  specifically includes any and all electronic documents and data, no matter how they are stored,

  all original and nonidentical copies of any document, and all nonidentical drafts or versions of

  any document. The term “document” includes all writings, correspondence, memoranda,

  messages, diaries, notes, journals, minutes, books, reports, charts, ledgers, invoices, computer

  printouts, photographs, video or audio tapes or recordings, microfilm, computer generated

  documents, computer disks or data tapes, and any other tangible things.

          8. “Matter” means any inquiries, formal or informal investigations, litigation, or

  administrative proceedings.

          9. “SEC” means the U.S. Securities and Exchange Commission, including all of its

  subsidiary divisions and units, as well as any person employed by, formerly employed by,

  associated with, formerly associated with, acting on behalf of, or who formerly acted on behalf

  of that entity.

          10. “JMJ Financial Investigation” means the SEC investigation designated as

  HO-13487, including any investigation conducted prior to the Commission’s issuance of a

  formal notice of investigation.

                                    III.   DOCUMENT REQUESTS

          1.        The SEC’s Guide to Broker-Dealer Registration states that: “The SEC staff

  stands ready to answer your questions and help you comply with our rules. After reading this

  guide, if you have questions, please feel free to contact the Office of Interpretation and Guidance

  at (202) 551-5777 (e-mail tradingandmarkets@sec.gov) or the Regional Office of the SEC in

  your area.” Guide to Broker Dealer Registration (“the Guide”), avail. at

  https://www.sec.gov/reportspubs/investor-publications/divisionsmarketregbdguidehtm.html.



                                                   4
Case 1:20-cv-21254-BB Document 47-3 Entered on FLSD Docket 07/02/2021 Page 6 of 7




  Please produce from Jan. 1, 2013 to the present all Documents reflecting questions received by

  the Office of Interpretation and Guidance (“Office”) Concerning Section II.B of the Guide

  (“Who is a ‘Dealer’”), and all Documents reflecting responses provided by the Office to such

  questions.



  Dated: March 19, 2021                       Respectfully submitted,

                                              GREENBERG TRAURIG LLP

                                              /s/ Benjamin G. Greenberg
                                              Benjamin G. Greenberg
                                              Florida Bar No. 192732
                                              333 SE 2nd Avenue Suite 4400
                                              Miami, FL 33131
                                              Telephone: (305) 579-0850
                                              Facsimile: (305) 579-0717
                                              greenbergb@gtlaw.com

                                              RASKIN & RASKIN, P.A.

                                              Jane Serene Raskin
                                              Florida Bar No. 848689
                                              201 Alhambra Circle Suite 1050
                                              Coral Gables, Fl. 33134
                                              Telephone: (305) 444-3400
                                              jraskin@raskinlaw.com

                                              -and-

                                              BUCKLEY LLP

                                              Christopher F. Regan (pro hac vice)
                                              Veena Viswanatha (pro hac vice)
                                              2001 M Street NW, Suite 500
                                              Washington, DC 20036
                                              Telephone: (202) 349-8000
                                              Facsimile: (202) 349-8080
                                              cregan@buckleyfirm.com
                                              vviswanatha@buckleyfirm.com

                                              Counsel for Defendant Justin W. Keener

                                                 5
Case 1:20-cv-21254-BB Document 47-3 Entered on FLSD Docket 07/02/2021 Page 7 of 7




                                 CERTIFICATE OF SERVICE

         I hereby certify that I caused a copy of the foregoing Defendant’s First Request for

  Production of Documents to be sent electronically to:


          Joshua E. Braunstein (Special Bar No. A5502640)
          Antony Richard Petrilla (Special Bar No. A5502641)
          Attorneys for Plaintiff
          U.S. Securities and Exchange Commission
          100 F Street NE
          Washington, DC 20549
          Telephone: (202) 551-8470
          Braunsteinj@sec.gov
          PetrillaA@sec.gov

          Attorneys for Plaintiff
          Securities and Exchange Commission

                                                      This, the 19th day of March, 2021

                                                      /s/ Benjamin G. Greenberg




                                                  6
